PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM R. HAULBROOK,                 
               Plaintiff-Appellant,
                 v.
MICHELIN NORTH AMERICA,                         No. 00-1546
INCORPORATED; MICHELIN AMERICAS
RESEARCH & DEVELOPMENT
CORPORATION,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                         (CA-98-2303-6-24)

                      Argued: January 22, 2001

                       Decided: May 24, 2001

       Before WILLIAMS and MOTZ, Circuit Judges, and
    Claude M. HILTON, Chief United States District Judge for
      the Eastern District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Motz and Chief Judge Hilton joined.


                            COUNSEL

ARGUED: Benjamin M. Mabry, CROMER & MABRY, Columbia,
South Carolina, for Appellant. Ashley Bryan Abel, JACKSON,
2             HAULBROOK v. MICHELIN NORTH AMERICA
LEWIS, SCHNITZLER & KRUPMAN, Greenville, South Carolina,
for Appellees. ON BRIEF: Kristin E. Toussaint, JACKSON, LEWIS,
SCHNITZLER & KRUPMAN, Greenville, South Carolina, for
Appellees.


                            OPINION

WILLIAMS, Circuit Judge:

   In this case, William Haulbrook appeals from the district court’s
grant of summary judgment rejecting his claims under the Americans
with Disabilities Act (ADA), 42 U.S.C.A. §§ 12101 et seq. (West
1995), against defendant-appellees Michelin North America, Inc.
("MNA") and Michelin Americas Research & Development Corp.
("MARC"). Haulbrook argues that disputed issues of material fact
precluded the district court from granting summary judgment in favor
of MARC and MNA on his discriminatory termination and retaliation
claims under the ADA. For the reasons set forth below, we affirm.

                                 I.

                                A.

   MARC is the research and design subsidiary of the French com-
pany Compagnie Generale des Etablissement Michelin (CGEM).
Manufacture Francaise des Pneumatiques Michelin (MFPM) is also a
wholly-owned CGEM subsidiary and constitutes the French portion
of the Michelin tire manufacturing combine. MARC’s human
resource and accounting functions are provided to it through service
agreements with its sister company, MNA, which is also a wholly-
owned subsidiary of CGEM. MARC pays a fee to MNA for these
human resource and accounting services. MNA, MARC and MFPM
will be referred to collectively as "Michelin."

  Haulbrook holds a Bachelor of Science degree from the University
of South Carolina and Masters of Science and Ph.D. degrees in
Chemical Engineering from the Massachusetts Institute of Technol-
ogy. Haulbrook was hired on August 9, 1993 as a research chemical
               HAULBROOK v. MICHELIN NORTH AMERICA                   3
engineer at MARC’s Greenville, South Carolina research and devel-
opment facility. Haulbrook was supervised by MARC employees Pra-
shant Prabhu, Ralph Hulseman, and Kevin Wallace. At MARC,
Haulbrook was responsible for rubber compounding and was involved
in various research projects. When his performance was evaluated by
Hulseman in January of 1994, Haulbrook indicated that he was flexi-
ble with respect to a foreign assignment. Senior MARC and MNA
managers decided to assign Haulbrook to work in France, in part for
training purposes, at a French Michelin facility owned by MFPM. On
September 12, 1995, Haulbrook left the U.S. to work for MFPM in
Clermont-Ferrand, France. To obtain a Certificate of Social Security
coverage in France, Michelin represented to the U.S. Social Security
Administration that MARC was Haulbrook’s U.S. employer, that
MFPM was his French employer, and that he was expected to return
to the U.S. on August 1, 1998. MNA/MARC referred to Haulbrook’s
work in France as an "assignment." (J.A. at 824.)

   While working in France, Haulbrook was paid $29,856.00 annually
by MARC via MNA, and was paid 260,000 French francs in 13 equal
installments per year by MFPM. The U.S. dollar payments, from
MARC’s expatriate fund, were paid, at least in part, in order to enable
Haulbrook to maintain his retirement benefits, remain in MARC’s
U.S. health plan, and remain in the Social Security system. Upon his
arrival in France, Haulbrook signed a contract with MFPM, written
in French, a language in which he had limited proficiency, stating that
he was an MFPM employee and providing that he would be paid
260,000 French francs per year, without mentioning the dollar-
denominated payments he was to receive from MARC. Haulbrook did
not formally resign as an employee of MARC when he went to
France.

   At the MFPM facility, in addition to working on MFPM projects,
Haulbrook worked on some projects that he had begun at MARC in
the U.S. In September of 1995, Haulbrook was visited in France by
his U.S. supervisor, Hulseman, who presented him with an organiza-
tional chart listing Haulbrook as Hulseman’s subordinate in the
American company as of January 1996. When he was in France, how-
ever, Haulbrook’s supervisors were all employees of MFPM, and
Hulseman had no supervisory control over Haulbrook there.
4              HAULBROOK v. MICHELIN NORTH AMERICA
   In late February of 1996, Haulbrook began to work at the "VIC"
mixer, an industrial-size mixer that was insufficiently ventilated. Fre-
quent malfunctions of the mixer would cause it to expel clouds of car-
bon black and other chemicals which Haulbrook inhaled. Haulbrook
began to cough up black mucus and experience breathing problems.
J.A. 720. As a result, he visited an MFPM physician, Dr. Lancelot,
in France on March 11, 1996, and thereafter visited Dr. Marie-Claude
Denizet, a general practitioner. On June 6, 1996, continuing to com-
plain of respiratory problems, he visited an ear-nose-throat specialist,
Dr. Morlat. Haulbrook also saw a Michelin physician. Dissatisfied
with his treatment, Haulbrook requested of MARC officials and his
French managers that he be allowed to return to the U.S. for medical
treatment. MNA/MARC managers and MNA Medical Director, Dr.
Brill, already had begun to communicate among themselves regarding
Haulbrook’s illness and the possibility of his return to the U.S. for
treatment. MARC manager, Noland, told Haulbrook to "come home
and get [his] medical stuff taken care of." (J.A. at 950-51, 957-58.)
On August 20, 1996, MNA managers decided to declare Haulbrook
on a medical leave of absence while he was in France. J.A. 777.
While in France, Dr. Brill examined Haulbrook’s work site and pre-
pared a report to MNA manager Andrews, which was copied to
MNA’s in-house counsel.

   Haulbrook returned to the U.S. on August 22, 1996, and was seen
by Dr. Christopher Marshall on September 6, 1996. Haulbrook
received follow-up appointments with Dr. Marshall on September 23,
1996 and October 10, 1996. Via correspondence with MNA manager
Andrews, Haulbrook provided MNA with his address and telephone
number in Lexington, SC. Dr. Marshall put Haulbrook on steroids,
bronchodilators, and other medication, and within a short time, Haul-
brook reported improvement in his condition. On October 1, 1996,
prior to performing a methacholine challenge test to determine
whether Haulbrook had "reactive airways disease," Dr. Marshall
wrote in a letter that was provided to MARC/MNA that Haulbrook
could return to work if he was not exposed to any dust, chemicals, or
other irritants. On October 3, 1996, Haulbrook underwent a
methacholine challenge test; the results were negative, meaning that
Haulbrook did not have reactive airways disease. Dr. Marshall later
testified that Haulbrook could have returned to work without restric-
               HAULBROOK v. MICHELIN NORTH AMERICA                    5
tion on October 10, 1996. The record does not indicate when Haul-
brook became aware of this negative test result.

   On October 11, 1996, MFPM communicated to MNA/MARC that
it needed about three weeks of Haulbrook’s time "to clean up the
mess he left" there, but preferred that he perform this work from the
U.S. because he had "burned a lot of bridges" in France. (J.A. at 694.)
MARC considered repatriating Haulbrook around this time, but con-
temporaneous notes indicate some uncertainty as to whether a job was
available in Greenville for Haulbrook. Hulseman testified that by "re-
patriate," MARC meant "come back to one of the U.S. companies,"
or be "rehired" by MARC. (J.A. at 987.) MARC hoped to employ
Haulbrook in one of the company’s several research buildings, but
thought one of the buildings might not be able to meet Dr. Marshall’s
restrictions. Hulseman testified that MARC did not know how Haul-
brook’s medical restrictions would play out but suspected that he
might be so sensitive to chemicals that MARC would be better off
assigning him to work in a building further from the mixing of chemi-
cals to prevent difficulties.

   On October 9, 1996, MNA managers Andrews and Deveix wrote
Haulbrook on MNA letterhead. They stated that they would like to
speak with him to "review the different possibilities and requirements
that would satisfy [his] Doctor and the Company [sic] needs." (J.A.
at 1034.) They also requested that Haulbrook meet with the company
doctor, as is required of all employees who have been on a Medical
Leave of Absence, and noted that a phone message from Andrews on
October 3 had produced no response and thus, the company was send-
ing the letter by certified mail. They also requested that Haulbrook
make contact with either Deveix or Andrews by October 14, 1996,
calling collect if necessary; the letter provided home and work tele-
phone numbers for both Deveix and Andrews. Haulbrook responded
with a fax, sent at 11:03 PM on October 14, stating only that "this is
a serious matter and there is much to discuss. I will try to call you as
soon as possible to elaborate." (J.A. at 790.) Haulbrook testified that
he could have simply called Andrews or Deveix, but he preferred to
speak to his lawyer first. Andrews next left Haulbrook a telephone
message asking him to contact MNA/MARC on October 15; in
response, Haulbrook sent Andrews a fax at 12:03 AM on October 16,
stating, "I am seeking counsel to best deal with this situation, and I
6              HAULBROOK v. MICHELIN NORTH AMERICA
will be able to discuss it further in about two weeks." (J.A. at 792.)
Also, on October 15, Mr. Deveix, Personnel Manager for MNA, sent
Haulbrook a letter stating that the company had made an appointment
for Haulbrook to meet with the company’s doctor on October 17, and
stating that "it is imperative" that Haulbrook contact representatives
of Michelin to "resolve the medical leave situation. Failure to do so
could result in disciplinary action up to, and including termination."
(J.A. at 785.) Haulbrook responded with a letter, faxed at 10:42 PM
on October 16, stating that his situation "involve[d] serious limita-
tions on my abilities as a chemical researcher — for Michelin or oth-
erwise — as well as long-term health implications." (J.A. at 399.)
Haulbrook’s letter also stated that the situation required him to seek
legal counsel in crafting his further communications with Michelin
regarding the leave situation, that Haulbrook was unwilling to discuss
his "illness" with MNA/MARC without the participation of legal
counsel, and that he was unable to appear for the company’s October
17 doctor’s appointment "due to scheduling conflicts with my legal
counsel." (J.A. at 791.) Haulbrook also wrote that MNA/MARC’s
statement in its letter of October 15 that failure to "come into contact
with representatives of [MNA/MARC] to resolve [his] medical leave
situation" could result in termination "is duly noted, though its exact
meaning is vague." (J.A. at 791.) No one at MNA/MARC contacted
Haulbrook in response to his failure to appear on October 17.

   On November 4, 1996, apparently after Haulbrook’s attorney,
Douglas Churdar, initiated contact, Haulbrook, Churdar, Andrews,
and Gerard Beard, MNA’s in-house counsel, met to discuss his situa-
tion. Haulbrook offered to be examined by the company physician,
stated that he was seeking reasonable accommodation in accordance
with the ADA, and represented that with such accommodation, he
was prepared to return to work immediately. Beard responded that
MNA/MARC had no responsibility for Haulbrook because he had not
been an MNA/MARC employee since September of 1995, when he
went to France, and stated that no physical examination would be nec-
essary. Andrews later testified that MNA/MARC’s position on
whether to put Haulbrook back to work in the U.S. changed "during
the time of the legal counsel issues . . . around that November meet-
ing." (J.A. at 766-67.)

  After the November 4 meeting, MFPM continued its efforts, which
began prior to November 4, to contact Haulbrook regarding his job
               HAULBROOK v. MICHELIN NORTH AMERICA                   7
in France. For example, MFPM sent a letter on October 23 to Haul-
brook’s U.S. address, stating that it was imperative that he present
himself in France to MFPM management no later than November 12,
and offering to pay for his travel. On November 12, 1996, Louis Joly,
MFPM’s human resources manager, again wrote to Haulbrook to
advise him that a meeting would be held on November 22 to discuss
the prospect of his dismissal, and stating that if Haulbrook was unable
to attend, he could send written comments. In response, Churdar sent
a letter to Andrews and Beard at MNA, faxed at 7:11 P.M. on
November 21, demanding reasonable accommodation, apparently at
the Greenville facility, warning MNA/MARC to "take every precau-
tion in the way in which this matter is handled, because [Haulbrook]
has a number of legal options should the matter not be handled appro-
priately," and requesting that these concerns be relayed to MFPM.
(J.A. at 826-27.) On November 25, MFPM personnel manager Joly
wrote to inform Haulbrook that due to his failure to fulfil the respon-
sibilities of his position at MFPM since August 23, and his failure to
respond to repeated requests for explanations and repeated ultima-
tums, he was to be terminated effective November 30. Haulbrook was
terminated on November 30 by MFPM, at which point his income
from both MFPM and MARC ceased.

                                  B.

   On August 7, 1998, Haulbrook filed this action in the U.S. District
Court for the District of South Carolina against MNA and MARC,
alleging that he had been discriminated against in his employment on
the basis of a disability, in violation of the ADA. On December 4,
1998, Haulbrook filed an Amended Complaint alleging that he was
terminated wrongfully based on his actual or perceived disability in
violation of the ADA and that he was terminated in retaliation for his
request for accommodation of his alleged disability. The matter was
referred to a U.S. Magistrate Judge pursuant to 28 U.S.C.A. § 636(b)
(West 1993 & Supp. 2000) for a Report and Recommendation. Fol-
lowing substantial discovery, MNA and MARC separately moved for
summary judgment on each of Haulbrook’s claims. On December 8,
1999, the magistrate judge, considering both motions jointly, recom-
mended denying MNA and MARC’s summary judgment motions. On
December 23, 1999, MNA and MARC filed joint objections to the
magistrate judge’s recommendation. (J.A. 1261.) On March 31, 2000,
8               HAULBROOK v. MICHELIN NORTH AMERICA
the district court rejected the recommendations of the magistrate
judge and granted MNA and MARC’s motions for summary judg-
ment in full. The district court found that there was insufficient evi-
dence to support a finding that MNA/MARC regarded Haulbrook as
substantially limited in the major life activities of breathing or work-
ing and that Haulbrook failed to offer any evidence to rebut
MNA/MARC’s reasonable, non-retaliatory reason for his termination.

                                   II.

   This Court reviews a grant of summary judgment de novo, viewing
all facts and inferences in the light most favorable to the nonmoving
party. See Providence Square Assoc., L.L.C. v. G.D.F., Inc., 211 F.3d
846, 850 (4th Cir. 2000). Summary judgment should be granted only
when it is perfectly clear that no issue of material fact exists, and it
is not necessary to inquire further into the facts in order to clarify the
operation of the law. McKinney v. Bd. of Trustees of Mayland Cmty.
Coll., 955 F.2d 924, 928 (4th Cir. 1992). All "evidence of the non-
movant is to be believed and all justifiable inferences are to be drawn
in his favor." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). In determining whether summary judgment is appropriate, the
court must determine "whether the evidence presents a sufficient dis-
agreement to require submission to a jury or whether it is so one-sided
that one party must prevail as a matter of law." Id. at 251-52. "[A]
complete failure of proof concerning an essential element of [a plain-
tiff’s] case necessarily renders all other facts immaterial." Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986).

   On appeal, Haulbrook makes two claims: first, that the district
court erred in granting summary judgment relative to his claim that
he was terminated becase he was "regarded as" disabled under the
ADA, and second, that the district court erred in granting summary
judgment relative to his claim that he was terminated in retaliation for
asserting his rights under the ADA. We will first address the discrimi-
natory discharge claim and then turn to the retaliation claim.

                                   III.

   In an ADA wrongful discharge case, a plaintiff establishes a prima
facie case if he demonstrates that (1) he is within the ADA’s protected
                HAULBROOK v. MICHELIN NORTH AMERICA                     9
class; (2) he was discharged; (3) at the time of his discharge, he was
performing the job at a level that met his employer’s legitimate
expectations; and (4) his discharge occurred under circumstances that
raise a reasonable inference of unlawful discrimination. Ennis v. Nat’l
Ass’n of Bus. & Educ. Radio, 53 F.3d 55, 58 (4th Cir. 1995). One is
within the ADA’s protected class if one is "a qualified individual with
a disability." 42 U.S.C.A. § 12112 (West 1995). The ADA defines
"disability" as a physical or mental impairment that substantially lim-
its one or more of the major life activities of an individual, a record
of such an impairment, or being regarded as having such an impair-
ment. 42 U.S.C.A. § 12102(2) (West 1995). Haulbrook does not con-
tend that he was actually disabled at the time of his termination;
instead he maintains only that he was "regarded as" disabled under the
ADA. (J.A. at 1276.) Haulbrook claims that Michelin regarded him
as substantially limited in the major life activities of working and
breathing.

   An individual is regarded as being disabled if he is regarded or per-
ceived, albeit erroneously, as having an impairment that substantially
limits one or more of his major life activities. 42 U.S.C.A. § 12102(2)
(West 1995). One may be "regarded as" disabled under the ADA if
either "(1) a covered entity mistakenly believes that [one] has a physi-
cal impairment that substantially limits one or more major life activi-
ties, or (2) a covered entity mistakenly believes that an actual,
nonlimiting impairment substantially limits one or more major life
activities." Sutton v. United Air Lines, Inc., 527 U.S. 471, 489 (1999).
The fact that an employer is aware of an employee’s impairment,
without more, is "insufficient to demonstrate either that the employer
regarded the employee as disabled or that perception caused the
adverse employment action."1 Kelly v. Drexel Univ., 94 F.3d 102, 109
(3d Cir. 1996).
  1
    Haulbrook asserts, and the district court found, that a disputed issue
of fact exists as to whether MNA/MARC and MFPM are a single
employer for purposes of ADA liability. See, e.g., Swallows v. Barnes &
Noble Book Stores, Inc., 128 F.3d 990, 993 (6th Cir. 1997) (explaining
various approaches to determining whether companies constitute a single
employer under the ADA). We agree; the factual record on summary
judgment is insufficiently developed with respect to issues such as cen-
tralized control of labor relations, common management and interrela-
10              HAULBROOK v. MICHELIN NORTH AMERICA
                                    A.

   As to the issue of whether Haulbrook was regarded by Michelin as
disabled, the district court concluded that, resolving all factual dis-
putes in Haulbrook’s favor and giving him the benefit of all reason-
able inferences, the record demonstrates that Michelin did not know
the extent of Haulbrook’s illness and sought further information
regarding the nature of his impairment. The district court further rea-
soned that MARC and MNA’s repeated and strenuous efforts to
secure Haulbrook’s return to work cause his claim that they regarded
him as disabled in the major life activity of working to "fly in the face
of common sense." (J.A. at 1278.) The district court also concluded
that Haulbrook failed to demonstrate that Michelin harbored misper-
ceptions regarding his ability to breathe adequately. We agree.

   Haulbrook contends, relying on the testimony of MARC manager
Hulseman, that evidence established that MARC and MNA managers
were concerned that one of MARC’s buildings might not be able to
meet the preliminary medical restrictions imposed by Haulbrook’s
doctor. As to Haulbrook’s claim that Michelin regarded him as sub-
stantially limited in the major life activity of working, this evidence
is insufficient as a matter of law. This Court, interpreting the parallel
provisions of the Rehabilitation Act, has held that one is not substan-
tially limited in the major life activity of working unless one is barred
from generally obtaining employment of a given type, as opposed to
being barred from a specific job. See Gupton v. Virginia, 14 F.3d 203,
205 (4th Cir. 1994); see, e.g., Duncan v. Wisconsin Dept. of Health
and Family Servs., 166 F.3d 930, 935 (7th Cir. 1999) (noting that
under the ADA and the Rehabilitation Act, an employee is not
regarded as disabled in the major life activity of working unless
employer perceives him as being disqualified from a broad variety of

tionship of operations to permit a definitive conclusion as to this issue.
However, because we conclude that Haulbrook failed to present suffi-
cient evidence that he was regarded as disabled and failed to create a tri-
able issue of fact as to the validity of Michelin’s legitimate reasons for
his termination, we need not resolve this issue, but instead, we simply
assume for purposes of this appeal that Michelin is a single enterprise for
ADA purposes.
                HAULBROOK v. MICHELIN NORTH AMERICA                    11
jobs). The evidence indicates that MNA/MARC believed Haulbrook
could continue to perform his previous job, but simply believed that
he might have to be assigned to perform the same work in a different
building. Thus, the possibility of placement in a different building
with less chemical exposure fails as a matter of law to establish a per-
ception that Haulbrook was substantially limited in the major life
activity of working because no evidence indicates that MNA/MARC
believed Haulbrook was disqualified from a broad variety of jobs.

   Haulbrook also argues that internal MARC/MNA notes reflect a
perception that he was disabled. The notes of Hulseman and Dr. Brill
indicated that they believed it was possible that Haulbrook was highly
sensitive to various chemicals. The substance of these notes, however,
was merely to record the information contained in Haulbrook’s com-
munications to Michelin, through his doctor and otherwise. Thus, this
evidence indicates that Haulbrook represented to Michelin that his
condition was serious, but it does not establish that Michelin actually
regarded him as disabled. The district court correctly concluded that
MNA/MARC’s repeated efforts to get Haulbrook to see a company
doctor and return to work refutes any claim that they took his state-
ments at face value. Rather, Michelin did what an employer commit-
ted to meeting its ADA responsibilities in good faith would do: It
sought to open a dialogue with Haulbrook and obtain further, accurate
information regarding his condition so that it could craft an appropri-
ate accommodation. Michelin’s attitude towards Haulbrook deterio-
rated only after he repeatedly and pointedly refused to speak to his
superiors regarding his condition.

   As to Haulbrook’s claim that Michelin regarded him as substan-
tially limited in his ability to breathe, the company’s internal commu-
nications simply reflect uncertainty about Haulbrook’s condition.
Hulseman’s notes state that "the question was" whether Haulbrook
was hyper-allergic to very small quantities of dust, chemicals, and so
forth. (J.A. at 1180-81.) At most, the record establishes that Haul-
brook was "regarded as" being under medical evaluation. Haulbrook
engages in an impermissible quantity of bootstrapping by failing to
cooperate with his employer’s attempt to determine the scope and
nature of his disability, then pleading the employer’s interest in deter-
mining whether and to what extent he might be disabled as a "suspi-
cion" of disability, and finally asserting that he satisfies the regarded-
12             HAULBROOK v. MICHELIN NORTH AMERICA
as prong of the disability definition. Haulbrook’s responses to
Michelin’s earnest requests for information consisted of cryptic mid-
night faxes, when his superiors asked him to call immediately, and
absolute refusal to reply to his MFPM superiors, in the face of
increasingly insistent demands that he do so.

   Had Haulbrook exercised reasonable diligence in determining the
results of his methacholine challenge test and engaged in a reasonable
dialogue with Michelin, Michelin would have known that as of Octo-
ber 10 (a month and a half prior to his termination) Haulbrook’s phy-
sician determined that he did not have reactive airways disease and
could return to work with no medical restrictions. Any misperception
on Michelin’s part after October 10 is therefore directly chargeable to
Haulbrook’s improper conduct and may not form the basis for an
ADA "regarded-as" claim. The ADA is a shield against discrimina-
tion on the basis of disability; it is not a sword enabling employees
who are not, in fact, substantially limited in any major life activity to
refuse reasonable requests by their superiors for information and then
plead their superiors’ resulting lack of information as a "regarded-as"
disability. Cf. EEOC v. Sara Lee Corp., 237 F.3d 349, 356 (4th Cir.
2001) (observing that "the ADA operates as a shield against discrimi-
nation; the statute is not a sword.").

   Haulbrook further argues that an inference that Michelin regarded
him as disabled is appropriate based on the temporal proximity of his
October 16 letter, in which he refused to meet with Michelin without
his attorney present and stated that his condition involved serious lim-
itations on his abilities as a researcher, and MNA/MARC’s November
4 statement that Haulbrook was not an MNA/MARC employee. How-
ever, this subsequent lack of interest on the part of MARC and MNA
was not a termination; Haulbrook continued to receive full pay
(including that portion of his pay provided by MARC and MNA) until
November 30, and he was not given notice of termination until
November 25. Nor did the subsequent lack of interest on the part of
MARC and MNA involve any discernable change in Haulbrook’s
working conditions or benefits; Haulbrook was performing no work
prior to November 4, and he continued to receive full pay and benefits
until his termination at the end of November. Given that Haulbrook’s
intimations of a medical condition which might impair his ability to
work began far earlier than his October 16 letter, we do not believe
               HAULBROOK v. MICHELIN NORTH AMERICA                    13
that a reasonable finder of fact could infer just from the timing of
Haulbrook’s termination that he was "regarded as" disabled. Instead,
the compelling inference supported by the record taken as a whole is
that Michelin simply ran out of patience after Haulbrook consistently
refused to communicate in a reasonable manner with his superiors.
MNA/MARC lost interest in assisting Haulbrook after weeks of eva-
sive midnight faxes in response to direct requests to call his superiors.
After Haulbrook also failed to respond to MFPM’s requests to come
into contact with his French superiors, MFPM finally terminated him
on behalf of the combined entity.

                                   B.

   Haulbrook next argues that a reasonable factfinder could determine
that MFPM’s proffered reason for termination was pretextual because
evidence indicated that MFPM felt he had "burned a lot of bridges"
in France and that MFPM did not want him to return to France to
complete his work. Haulbrook, however, has produced no evidence
that MFPM’s less than glowing opinion of his work in France had any
nexus at all to any perceived disability or to any protected activity
under the ADA. The statement of a person associated with MFPM
that Haulbrook had "burned a lot of bridges" was made on October
11. (J.A. at 694.) Haulbrook was not terminated until November 30,
more than a month and a half later. Given the extensive efforts by
both MNA/MARC and MFPM to engage in a dialogue with Haul-
brook for the purpose of evaluating his medical situation and deter-
mining an appropriate resolution, a reasonable factfinder could not
conclude that MFPM’s statement that Haulbrook had "burned a lot of
bridges" was probative of pretext; instead, the clear evidence estab-
lishes that Haulbrook’s repeated and intentional refusal to reply to
MFPM’s letters seeking information regarding his medical leave situ-
ation motivated MFPM to discharge him. The fact that an employee
who is terminated for failure to communicate with supervisors also is
viewed as having performance problems unrelated to a disability does
not establish that the stated reason for termination is pretextual.2
  2
   Haulbrook also argues that MNA/MARC’s November 4 statement
that he was not an employee was a "lie" which permits an inference that
MNA/MARC was attempting to cover up a discriminatory purpose.
14              HAULBROOK v. MICHELIN NORTH AMERICA
                                    IV.

   Haulbrook argues that the proximity in time of his termination to
his assertion of legal rights, coupled with the alleged falsity of
MNA/MARC’s proffered reason for his termination, enables him to
establish a retaliatory discharge claim under the ADA. A retaliatory
discharge claim under the ADA has three prima facie elements: Haul-
brook must show (1) that he engaged in protected activity; (2) that his
employer took an adverse action against him; and (3) that a causal
connection existed between the adverse activity and the protected
action. Ross v. Communications Satellite Corp., 759 F.2d 355, 365
(4th Cir. 1985), abrogated on other grounds by Price Waterhouse v.
Hopkins, 490 U.S. 228 (1989). If Haulbrook satisfies this burden,
MNA/MARC must articulate a reasonable, nonretaliatory reason for
his termination; if they do so, Haulbrook must demonstrate that the
proffered reason is a pretext for forbidden retaliation. Id.

  The record shows a termination and shows protected activity —
Haulbrook’s November 4 request for an accommodation.3 Giving

(Appellant’s Br. at 19-20.) Given the legal complexities of Haulbrook’s
employment relationship with various Michelin entities, we do not
believe that one could reasonably find this statement to be a factual mis-
representation of the sort capable of invoking a permissible inference of
discrimination. Cf. Reeves v. Sanderson Plumbing, 530 U.S. 133, 147
(2000) (stating that a finding of pretext permits the trier of fact to infer
discrimination from the falsity of the employer’s explanation). It is
undisputed that Haulbrook worked in France under the direct supervision
of MFPM employees and was not expected to return to the U.S. until
1998. The fact that Haulbrook continued to draw a salary from
MNA/MARC for purposes of U.S. benefits eligibility, combined with the
fact that MNA/MARC considered repatriating him, means only that his
status as an MNA/MARC employee was legally ambiguous. Given that
MNA/MARC continued to pay Haulbrook’s U.S.-derived salary after
telling him that he was no longer an "employee," the only reasonable
interpretation of their denials of employee status is that they were no lon-
ger interested in repatriating him to perform his work in the U.S. No evi-
dence indicates that this statement was a "lie."
   3
     Haulbrook’s refusal to communicate with his superiors until he spoke
to his attorney and refusal to meet with his superiors without his attorney
               HAULBROOK v. MICHELIN NORTH AMERICA                    15
Haulbrook the benefit of all reasonable inferences, a contested issue
of fact arguably exists as to the causal connection between his accom-
modation request and termination, due solely to the proximity in time
of his termination on November 25 and his assertion on November 4
of a right to accommodation under the ADA.

   However, even if there is a question of fact as to this issue, the
question of fact is not material because the proffered legitimate reason
for Haulbrook’s termination — his disregard of MFPM’s demands
that he at least communicate with them regarding his situation while
drawing a full paycheck and doing no work — was not rebutted effec-
tively. Assuming that Michelin is a single entity for ADA purposes,
see supra note 1, we observe that South Carolina defines insubordina-
tion as "a wilful or intentional disregard of the lawful and reasonable
instructions of the employer." Porter v. Pepsi-Cola Bottling Co. of
Columbia, Inc., 147 S.E.2d 620, 621 (S.C. 1966). Plainly it was rea-
sonable for MFPM to request that Haulbrook communicate directly
with his French superiors rather than with MNA or MARC, and
MFPM’s communications asked Haulbrook to contact specific indi-
viduals at MFPM in France. Haulbrook responded by sending materi-
als to MNA/MARC in Greenville, SC. After MFPM continued to
write Haulbrook, stating that no response had been received, it surely
was evident to him that he was not following MFPM’s instructions
to communicate with MFPM and not MNA/MARC. One division of
the company was entitled to specifically request that Haulbrook com-
municate with it, rather than with another division, and Haulbrook
was required to comply with these requests. Single-enterprise liability
under the ADA does not entitle employees to choose precisely to
whom they wish to speak within a large corporation; in the face of
MFPM’s emphatic and repeated requests that Haulbrook contact spe-
cific individuals within MFPM, he was not entitled to ignore these
requests. His intentional and repeated refusal to communicate with the
appropriate individuals within Michelin thus provided Michelin with

present, are not protected activities under the ADA. See Staub v. The
Boeing Co., 919 F. Supp. 366, 370 (W.D. Wa. 1996) (finding frivolous
a claim that the ADA affords a right to have counsel present at an inter-
nal meeting to discuss an employee’s future). Therefore, the first pro-
tected activity capable of grounding an ADA retaliation claim is
Haulbrook’s November 4 request for reasonable accommodation.
16             HAULBROOK v. MICHELIN NORTH AMERICA
a valid reason to discharge him. Aside from the evidence contained
in Hulsemann’s notes that Haulbrook had "burned a lot of bridges" in
France, no evidence at all casts doubt on the proposition that MFPM
fired Haulbrook, as it said in its correspondence it would do, if he
failed, as he did, to contact his French superiors in response to urgent
letters. Haulbrook utterly failed to rebut Michelin’s legitimate, non-
retaliatory reason for his discharge. Accordingly, the district court
correctly found the absence of any disputed issue of material fact as
to the retaliation claim.

                                  V.

   We are cognizant of the ADA’s important purpose in protecting
individuals who are regarded as disabled from discriminatory treat-
ment in employment. The ADA, however, does not abrogate the gen-
eral duty of an employee to respond to direct and reasonable requests
of his employer for information and cooperation regarding a poten-
tially disabling condition. The record in this case establishes that
Haulbrook’s complete refusal to cooperate with Michelin’s good-faith
efforts to determine the nature of his possible disability and craft any
necessary accommodations was the cause of his termination. The
judgment of the district court is therefore affirmed.

                                                           AFFIRMED